Citation Nr: 0605227	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  96-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for multiple joint 
pain, to include bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserves.  He has 
unverified service beginning in 1985.  Verified service 
includes a period of active duty from November 21, 1990 to 
December 1, 1990, and a period of active duty for training 
from August 4-18, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, which reflects a denial of service 
connection for numerous disabilities, including depression, 
joint pain, and low back pain.  The Board initially reviewed 
the appeal in August 2000, at which time, the Board 
determined the claims for service connection for depression, 
joint pain, and low back pain were well grounded, but needed 
additional evidentiary development.  Following the remand, 
the Board reviewed the appeal again in August 2003.  At that 
time, the Board remanded the appeal for compliance with new 
procedural requirements.  A review of the record reveals the 
RO executed the directives of the remand or exerted 
reasonable efforts to do so.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of the appeal of the claims has been 
completed.

2.  Service medical records show no findings attributed to a 
low back disability and post-service records do not show a 
diagnosis of a low back disability until over one year after 
the veteran left the service; there is no probative, 
competent evidence of a low back disability that is related 
to service.

3.  Service medical records do not show a bilateral hip 
disability or a disability manifested by multiple joints 
pain; there is no competent evidence that the veteran has a 
current diagnosis of a bilateral hip disability that is 
related to service. 

4.  Service medical records do not show any findings 
attributed to a depressive disorder; there is no competent 
evidence that the veteran has a current diagnosis of 
depression that is related to service.


CONCLUSION OF LAW

1.  A low back disability was not incurred or aggravated by 
service, nor may degenerative joint disease of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for multiple joint pains, to include a 
bilateral hip disorder, is not warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in October 2002.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in April 1993, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The Appeals Management Center (AMC) 
sent an additional VCAA notice in April 2004 and March 2005.  
Both VCAA notices from the AMC comply with all requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that each 
notice: (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence that VA will seek to provide; (3) informs the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) requests or tells the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In addition to the VCAA notices, the RO 
sent numerous letters requesting additional evidence from the 
veteran and at times, release and/or records from specific 
providers.

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a legal opinion, VA General Counsel held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decision in April 1993, the September 1995 Statement of the 
Case (SOC), and the Supplemental Statement of the Case (SSOC) 
in July 1996, December 2002, and August 2005, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examination in May 2001, and the 
veteran, after receiving proper notification, failed to 
appear at the examination.  After his failure to appear at 
the examination, the RO sent a letter in September 2002, 
inquiring whether he was willing to attend a VA examination 
and informing him that his claim would be evaluated based on 
the evidence of record if he failed to respond.  The veteran 
never responded.  There is no duty to schedule another 
examination or medical opinion.  38 C.F.R. § 3.655(b) (2005); 
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
briefs, and hearings, lay statements, VA records for 
treatment from 1994-96, VA examination reports, private 
medical records, and excerpts from medical treatises.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Low Back Disability

A review of the record does not indicate that service 
connection is warranted for a low back disability.  

As previously discussed, VA has made reasonable attempts to 
obtain all treatment records and other evidence identified by 
the veteran, and at this juncture, the record is complete.  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).  The veteran 
asserts that he currently has a low back disability that is 
directly related to an incident in August 1990, when a roof 
fell on him.  Notwithstanding the veteran's training as a 
nurse, with regard to etiology, the veteran's assertions are 
entitled to no probative weight. Causative factors of a 
disease amount to a medical question and only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  A claimant's statements as to 
nexus are entitled to no probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994).   The most favorable evidence presented 
for service connection for a low back disability is a letter 
from the veteran's treating physician, P.V.M., M.D., dated in 
May 1999.  In the letter, Dr. M. states in pertinent part, 
"In my opinion a review of (the veteran's) medical history 
and diagnostic test results support the conclusion that his 
L/S spine injury...originated from the Army Reserves accident 
in August of 1990."  (Emphasis added.)  The Board has 
considered this evidence, but for a variety of reasons, finds 
the letter is entitled to no probative weight.  

Initially, the Board observed that Dr. M. made a conclusory 
statement, which he makes no attempt to support with medical 
reasoning or rationale.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Also 
of note, Dr. M. does not state that he reviewed any of the 
veteran's medical records before drawing his conclusion.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  While Dr. M. treated the veteran and 
therefore, may have some general familiarity with him, he has 
not provided the veteran's treatment record.  Thus, the Board 
cannot assess the extent of his knowledge.  In his own words, 
Dr. M. relied solely on medical history (as provided by the 
veteran) and test results.  Information simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board also 
notes a few letters describing and referring to an injury the 
veteran incurred in October 1990.  One such letter from the 
veteran dated in December 1991, states that he fell off a 
stool while pulling to remove a clock from the wall and he 
experienced a back spasm and "intense pain" at the moment 
that the clock was freed, which caused him to fall to the 
floor.  The October 1990 fall prompted the veteran's doctor 
to schedule an MRI (magnetic resonance imaging) to rule out a 
damaged disc in the spinal column.  Dr. M. does not mention 
the intervening injury, let alone explain why he excludes it 
as the cause of the veteran's low back disability.

Finally, Dr. M. refers only to a L/S (lumbosacral) injury.  
He makes no attempt to relate the veteran's service to a 
currently diagnosed low back disability.  He also fails to 
outline the residuals, if any, in the low back that are 
related to the August 1990 accident in service.  In sum, the 
Board is cognizant that it is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And the Board makes 
no attempt to do so in this case.  Dr. M. simply fails to 
provide a medical opinion that is worthy of any probative 
weight.

Other medical evidence of record fails to establish a chronic 
low back disability that is contemporaneous with the 
veteran's accident in August 1990.  The Board notes a letter 
from D.D.R., D.C. dated in January 1992, which states that he 
treated the veteran since January 1991.  Dr. R. diagnosed 
cervical upper thoracic neuritis and lumbar neuritis.  The 
report, however, is not supported by clinical records that 
show findings attributed to lumbar neuritis shortly after the 
veteran's accident.  A report from D.B.P., D.O., also dated 
in January 1992, suggests that symptoms related to the lumbar 
spine developed much later.  Dr. P's report reflects a 
diagnostic impression of chronic cervical and thoracic area 
discomfort.  Of particular note, he also acknowledges that 
the veteran was "beginning with lumbosacral area 
discomfort."  In sum, there is no definitive medical 
evidence that the veteran had a chronic low back disability 
in service or continuity of symptomatology from service.

The veteran has submitted excerpts from medical literature 
describing the effects of certain trauma on the spine.  In 
this regard, the Board has considered the holdings in cases 
such as Mattern v. West, 12 Vet. App. 222 (1999), in which 
the Court noted that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, and Wallin v. West, 11 Vet. App, 509, 514 
(1998), where the Court indicated that medical treatise 
evidence could discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based on objective 
facts.  In the veteran's case, the medical opinion is found 
to have no probative weight, as it fails to discuss the 
particulars of the veteran's low back injury or provide a 
rationale for its conclusion.  Thus, the medical treatises 
are without a probative medical opinion.  As such, the 
subject matter is too general to establish service connection 
for a low back disability.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board has 
considered the application of reasonable doubt in the 
veteran's claim for service connection of a low back 
disability.  However, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply, and service connection for a low back disability must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; 
Alemany; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Multiple Joint Pain/Bilateral Hip Disability

The Board finds that the evidence does not establish service 
connection for multiple joint pain, to include a bilateral 
hip disability.  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
(The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.)  In the instant case, the only disability claimed 
is that of the bilateral hip.  It is also noteworthy that the 
veteran's testimony during his November 1995 RO hearing 
indicates he was referring to his neck, back, and hip joints 
by "multiple joint pain."  (Transcript (T.) at pp. 13-14)  
The veteran is already service connected for cervical strain 
with discogenic disease and residuals of thoracic muscle 
strain, which both contemplate disability due to pain.  
Consequently, the bilateral hip disability is the only issue 
remaining.

The medical evidence contemporaneous with and following some 
time after August 1990 makes no mention of complaints or 
findings attributed to a bilateral hip injury.  There is 
favorable medical evidence, however, which asserts a 
connection between a bilateral hip disability and service.  
In addition to Dr. M's May 1999 opinion, which as discussed 
above, is conclusory in nature, there is an opinion from Dr. 
M from December 1995.  In this earlier opinion, Dr. M. 
indicates that it is the bilateral nature of the disability 
that leads him to believe that the veteran has a bilateral 
hip disability due to trauma.  Dr. M, however, makes no 
diagnosis, but rather, incorporates by reference the 
impression reflected in an August 1993 MRI report of the hips 
as his diagnosis.  At this juncture it is important to note 
that Dr. M's stationery asserts his specialty is in internal 
medicine; it is not orthopedics.  The impression of the MRI 
is mild degenerative change in the hip joints without 
evidence of fracture or dislocation.  The difficulty with Dr. 
M's opinion is the MRI impression does not diagnose a disease 
or a specific injury, such as arthritis or a fracture.  In 
fact, no diagnosis of a bilateral hip disability appears in 
Dr. M's records or in any other medical records or 
correspondence.

Of particular note is a report from J.J.W., Jr., M.D. to Dr. 
M. dated in May 1999.  Dr. W., whose area of practice is 
orthopaedics and spine surgery, first saw the veteran in 
April 1994.  He was reporting on his examination of the 
veteran in May 1999, several years after the MRI.  As part of 
his examination he reviewed x-rays of the pelvis from March 
1999 and he concluded that they were reasonably normal.  
Neither Dr. W., nor any other orthopedic doctor of record 
(J.H.M., M.D. and J.B., M.D) diagnosed a disability of the 
bilateral hip.  Thus, Dr. M's reliance on the impression from 
an MRI report as his diagnosis is very troubling, especially 
in light of the lack of a clinical diagnosis anywhere else in 
the claims file.  The Board finds the evaluation of Dr. W. to 
be persuasive in this matter, as he is an orthopedic doctor 
and his examination of the veteran is more recent.  As the 
most probative evidence indicates no bilateral hip 
disability, service connection for a bilateral hip disability 
has not been established.  The benefit of the doubt doctrine 
is not for application because the preponderance of the 
evidence is against the claim for service connection for 
multiple joint pains, to include a bilateral hip disorder.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz, 
274 F. 3d 1361 (Fed. Cir. 2001). Accordingly, the Board finds 
that service connection for multiple joint pains, to include 
a bilateral hip disability, is not warranted.



Depression

The evidence of record does not establish service connection 
for depression.  A review of the record fails to demonstrate 
that the veteran has a current competent diagnosis of 
depression.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 
(1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau, 2 Vet. App. at 143 (1992).  

Favorable evidence of record consists of lay statements, the 
veteran's testimony, an excerpt from an edition of the 
Physician's Desk Reference (PDR), and two letters from the 
veteran's doctor to the VA.  However, as will be discussed 
below, the evidence has limited, if any, probative value, 
because of its remoteness and inconsistencies.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  (The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence.")  Statements 
from Staff Sergeant J.G.M. and M.B.H. indicate both of them 
worked with the veteran on occasion from August to December 
1990.  Sergeant M. attests to the veteran seeming very 
depressed and withdrawn in December 1990/January 1991.  
M.B.H. stated the veteran seemed quite depressed immediately 
after his accident in August 1990.  There is nothing in 
either of the statements to establish that either individual 
is competent to diagnose a psychiatric disorder.  As such, 
the statements express only lay observations, which relay the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  In light of these 
lay observations, a decision must be made as to the 
credibility of the context of probative medical evidence.  
See Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  The Board 
finds these statements of limited value because they are 
conclusory in nature and because there is no contemporaneous 
medical evidence relating complaints of or diagnosis of 
depression.  A medical diagnosis of depression or dysthymic 
disorder is not shown until 1995.

The veteran's hearing testimony is also of very little 
probative value to establish a current diagnosis of 
depression.  During the November 1995 RO hearing, testimony 
indicated that no one has actually diagnosed depression; 
however, the veteran indicated that he would welcome a VA 
psychiatric examination.  (T. at p. 8)  The RO scheduled a VA 
mental health examination in May 2001 pursuant to the Board 
remand; and the veteran failed to report for the examination.  
The veteran's testimony also indicated that Dr. M. had 
prescribed medication for depression.  (T. at p. 8-9)  This 
testimony is inconsistent with the assertion that no one had 
actually diagnosed him with depression, which casts doubt on 
any testimony with regard to Dr. M's treatment.  

The veteran's testimony before the Board in May 1999 
indicates Dr. M prescribed Elavil.  (T. at pp. 12-15)  As 
noted before, Dr. M. refused to provide copies of treatment 
records, so the veteran's assertion that Dr. M. prescribed 
Elavil to treat depression is not corroborated by medical 
evidence.  His testimony also indicates that Dr. S., is a VA 
neurologist and also a psychiatrist, and he prescribed 
Elavil, whose only use is as an antidepressant.  (T. at pp. 
12-15)  In support of his testimony the veteran submitted an 
excerpt from an edition of the PDR that reflects Elavil's 
primary use is as an antidepressant.  However, Dr. S. 
performed a VA neurology examination on the veteran in 
October 1995 and he reported that the veteran "has been 
tried on Elavil in the past for pain without any success."  
(emphasis added.)  Thus, the veteran's testimony is 
contradicted by his own physician.  

Medical evidence of depression is extremely remote, as it is 
over ten years old.  Dr. M. submitted a statement in June 
1995 that presents a long list of disabilities with 
corresponding VA diagnostic codes and proposed ratings. Among 
those disabilities listed is dysthymic disorder.  The most 
recent medical assessment that the veteran had a psychiatric 
disorder was a December 1995 letter from Dr. M. to the VA.  
In his discussion of the causal relationship between obesity 
and hypertension, Dr. M. stated that the veteran's depression 
is an additional consideration.  There are only four medical 
statements/reports of record since 1995, including a February 
1997 MRI report.  The remaining reports include a report from 
B.S., M.D. dated in June 1997, a narrative statement from Dr. 
M., dated in May 1999, and a report from J.J.W., M.D., also 
dated in May 1999.  Although even these reports are too 
remote to establish a current disability of depression, it is 
nonetheless noteworthy that none of these reports discuss a 
diagnosis of depression.

In sum, the competent, probative evidence in this matter 
fails to demonstrate that the veteran has a current 
disability of depression.  The benefit of the doubt doctrine 
is not for application because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49 (1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, service connection for depression is 
not warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for multiple joint pain, to include a 
bilateral hip disability, is denied.

Service connection for depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


